                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

HAZEL M. AMBERGER                                                       PLAINTIFF

V.                       NO. 1:18CV00037 DPM-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                               DEFENDANT

                        RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge D. P. Marshall, Jr. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Hazel M. Amberger (“Amberger”), applied for disability benefits

on June 15, 2015, alleging disability beginning on February 10, 2014. (Tr. at 22).

After conducting a hearing, the Administrative Law Judge (“ALJ”) denied her

application. (Tr. at 33). The Appeals Council denied her request for review. (Tr. at

1). Thus, the ALJ=s decision now stands as the final decision of the Commissioner.
      For the reasons stated below, the Commissioner’s decision should be

affirmed.

II. The Commissioner=s Decision:

      The ALJ found that Amberger had not engaged in substantial gainful activity

from the alleged onset date of February 10, 2014 through the date last insured of

June 30, 2015. (Tr. at 24). At Step Two, the ALJ found that Amberger has the

following severe impairments: migraines, fibromyalgia, degenerative joint disease,

shoulder pain, and obesity. Id.

      After finding that Amberger’s impairment did not meet or equal a listed

impairment (Tr. at 24), the ALJ determined that Amberger had the residual

functional capacity (ARFC@) to perform the full range of light work, except that: (1)

she could only occasionally reach overhead with her right dominant extremity; and

(2) she could not be exposed to temperature extremes, humidity, dust, fumes, or

chemicals. (Tr. at 25).

      The ALJ found that, based on her RFC, Amberger was unable to perform any

of her past relevant work. (Tr. at 31). At Step Five, the ALJ relied on the testimony

of a Vocational Expert ("VE") to find that, based on Amberger's age, education,

work experience and RFC, jobs existed in significant numbers in the national

economy that she could perform, including work as counter clerk and a furniture

rental consultant. (Tr. at 32). Thus, the ALJ found that Amberger was not disabled.
III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.




                                          3
      B.   Amberger=s Arguments on Appeal

      Amberger contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues only that, because the ALJ erred in determining

the frequency of her migraines, the RFC was flawed. After reviewing the record as

a whole, the Court concludes that the ALJ did not err in denying benefits.

      Certainly, Amberger suffered from migraines, and those migraines required

hospital visits on occasion. She had throbbing pain, nausea, and photophobia with

her headaches. While she contends that the ALJ erred when he said she would be

expected to have zero to six migraines a month, neither her testimony nor other

medical evidence in the record provide any credible basis for this argument.

      Amberger’s own reports of migraine frequency varied widely. At the hearing,

she said that migraines occurred 2 to 4 times per week; then she said 6 to 9 per

month; then she said 20 or more per month; then she said 4 to 20 per month. (Tr. at

49-56). Her conflicting testimony does nothing to narrow down the frequency of her

migraines. When she saw a doctor for migraines on October 15, 2014, she said she

had one headache per month. (Tr. at 319-321). Then on December 9, 2014, she said

she had three in November. (Tr. at 327). On August 3, 2015, Amberger said she had

as few as 2 headaches per month and as many as 6. (Tr. at 636). A month later,

Amberger said she had headaches every day. (Tr. at 667). And on March 16, 2016,

                                         4
Amberger said she had 20 headaches per month. (Tr. at 729). With such scatter shot

reports, the ALJ could not solely rely on testimony from Amberger. To supplement

her testimony, he considered the clinical examinations and doctor’s reports to help

clarify the frequency of her migraines; how severe they were; how they responded

to treatment; and how much they interfered with daily activities.

       Amberger’s medical history showed that she did get help from medication.

She said migraines were relieved by Imitrex. (Tr. at 331). Impairments that are

controllable or amenable to treatment do not support a finding of total disability.

Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000). She said that they were less

intense on Amitriptyline. (Tr. at 323). She said that within one week of taking Ceftin,

her headaches were gone. (Tr. at 595). On June 26, 2014, Amberger said her

headaches had improved. (Tr. at 586). On November 11, 2014, she said her

headaches were less intense. (Tr. at 323). On November 21, 2014, she said her

headaches were “resolved.” (Tr. at 286). Improvement in condition supports an

ALJ’s finding that a claimant is not disabled. See Lochner v. Sullivan, 968, F.2d 725,

728 (8th Cir. 1992). While headaches may be persistent and return in spite of

medication, Amberger certainly experienced relief with treatment.1



1
 The Court notes that Amberger’s doctors said she was non-compliant with recommendations to
exercise to mitigate headaches; she said herself that she never exercised. (Tr. at 615, 635).

                                              5
      Amberger saw APRN Audrey Arnold on numerous occasions and she argues

that more weight should have been given the opinion of Ms. Arnold. As an APRN,

Ms. Arnold is not an acceptable medical source, although her opinion may be

considered to ascertain severity of condition. See 20 C.F.R. §§ 404.1502,

404.1513(a) and (d), and 404.1527. While Amberger saw Ms. Arnold on sixteen

occasions, she did not complain of a headache at ten of those visits. (Tr. at 557-581,

586-626). Finally, Ms. Arnold treated Amberger’s condition conservatively, with

medication and a prescription to begin a walking regimen (Amberger herself said

walking relieved headaches). (Tr. at 576-580). The need for only conservative

treatment contradicts allegations of disabling pain. Smith v. Shalala, 987 F.2d 1371,

1374 (8th Cir. 1993).

      Ms. Arnold did not give an opinion as to how headaches would impact

Amberger’s daily functioning, nor did she say how many days of work she would

miss per month. As a result, the ALJ rightly gave Ms. Arnold’s impressions only

some weight. Furthermore, the ALJ gave Ms. Arnold’s opinions more weight than

the opinions of the reviewing medical experts, who concluded Amberger’s

headaches were not a severe impairment. The ALJ found Amberger’s migraine

headaches to be severe and accounted for symptoms in the RFC.

      Finally, Amberger was able to perform daily activities such as caring for

                                          6
personal needs, doing light housework, cooking, driving, shopping, and attending

sporting events. (Tr. at 203-210). Such daily activities undermine her claims of

disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995).

      Amberger’s headaches were intermittent, and they responded well to

treatment. She was non-compliant with her doctors’ recommendation to exercise,

but she had the ability to perform many activities of daily living, in spite of

migraines. There is not sufficient evidence to overturn the ALJ’s decision that

migraines were not disabling, or the way he accounted for the limitations associated

with migraines in his RFC.

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that

Amberger was not disabled. The ALJ properly evaluated the evidence concerning

migraine headaches.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

      DATED this 11th day of February, 2019.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE


                                         7
